DETAILED ACTION
This action is pursuant to the claims filed on April 21, 2022. Currently, claims 1-15 and 22-31 are pending with claims 1, 7, 15, and 22-25 currently amended, claims 16-21 canceled, and claims 27-31 newly added. Below follows a complete final action on the merits of claims 1-15 and 22-31. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 27 is objected to because of the following informalities:  amend “coopering” to – cooperating – in line 4.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  amend claim 29 to include a period at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “the coupling” in line 5. However, there is insufficient antecedent basis for this limitation in the claim. Further, it is unclear what coupling Applicant is referring to as no coupling is positively claimed. For examination purposes this coupling will be interpreted as the rotation coupling of lines 2-3. Examiner recommends Applicant positively claims the coupling describes in lines 2-3. 
Claims 28-31 are also rejected for their dependency on a rejected claim.
Claim Interpretation
Independent claims 1 and 22 recite the limitation “a midway point.” For examination purposes this limitation will be interpreted as any point in the middle section of the device between the distal and proximal ends. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cosmescu (US Patent No.: 5,693,044), hereinafter Cosmescu II). 
Regarding independent claim 27, Cosmescu II discloses a hand-held instrument (Fig. 1-4), comprising: 
a hand piece (Fig. 1-4) having a proximal section (22) and a distal section (24) the proximal and distal sections being coupled together in a manner that enables rotation therebetween (Fig. 1-4; Col. 7, Lines 39-51 display the coupling 1 that rotationally links (e.g. screwed, the defined proximal and distal sections), the proximal and distal sections coopering to define an interior conduit within the hand piece (Fig. 4), the interior conduit spanning the proximal and distal sections and the coupling therebetween (Figs. 3-4); 
an extendable section (9) disposed at least partially within the interior conduit of the hand piece (Figs. 3-4), the extendable section being translatable between a retracted position and an extended position (Col. 6, Lines 47-53), the extendable section spans the coupling between the proximal and distal sections (Figs. 3-4; Col. 7, Line 39-40) and a proximal end of the extendable section is disposed within the proximal section when the extendable section is in the retracted position (Fig. 2 and 4), a distal end of the extendable section extending further out of the distal section when the extendable section is in the extended position than in the retracted position (Fig. 1); 
a functional implement (12) mounted in and extending distally from the extendable section (see Figure 1); and 
one or more controls (4) disposed on the hand piece, the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument (Col. 6, Lines 40-46).  
Regarding dependent claim 29, in view of claim 27, Cosmescu II further discloses wherein the functional implement (12) is mounted in the extendable section (9) such that selective translation of the extendable section relative to the hand piece results in translation of the functional implement relative to the hand piece (Fig. 1-2; Col. 6, Lines 47-62).
Regarding dependent claim 30, in view of claim 27, Cosmescu II further discloses wherein the extendable section (9) is rotationally linked to the distal section such that rotation of the distal section relative to the proximal section results in a corresponding rotation of the extendable section relative to the proximal section (Col. 7, Lines 31-51 discusses the extendable section as held in position in locking cap 1, which is screwed into the proximal portion, displaying the distal section, including the extendable section rotates relative to the proximal section).
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ineson (US PGPUB: 2015/0209100), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100). 
Regarding independent claim 1, Ineson discloses a hand-held instrument (10), comprising: 
a hand piece (14) having a proximal section (see annotated Fig. 2 below “proximal section”) and a distal section (see annotated Fig. 2 “distal section”); 
an attachment piece (see annotated Fig. 2 “attachment piece”) configured to couple the distal section to the proximal section (see Fig. 2; [0053]) while enabling rotational independence of the distal section relative to the proximal section ([0061]) about only a single axis (device rotates on only one axis at a time), wherein the coupling between the proximal section, the distal section, and the attachment piece is configured to maintain a substantially constant distance between a distal end of the distal section and a proximal end of the proximal section ([0058]-[0059], [0061], [0067]); 
a functional implement (54) extending distally from the distal section (see figure 3), the functional implement being rotationally linked with the distal section such that rotation of the distal section results in corresponding rotation of the functional implement ([0061] refers to the attachment piece rotating the distal section, where it naturally follows the functional implement rotates as well); and 
one or more controls (56) disposed on the distal section (see Fig. 2), the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument ([0054]), the one or more controls being disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls and the functional implement relative to the proximal section (electrode support member 200 is frictionally coupled with the vent tube 12 to maintain its position ([0058]-[0059]), displaying that movement of vent tube 12 results in movement of functional implement 54; distal portion 14 is frictionally coupled to vent tube 12 via friction member 170 ([0067]). Thus, rotation of distal portion 14 results in the same movement of the functional implement as the distal portion (including controls see Fig. 2), vent tube, controls, and functional implement are all frictionally coupled); 

    PNG
    media_image1.png
    190
    642
    media_image1.png
    Greyscale
wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece (See Fig. 2 where the attachment piece coupled the distal and proximal end at a midway point (i.e. a point along the middle portion of the device, see claim interpretation section above)).  

In the alternative, there are a limited number of choices available to a person of ordinary skill in the art for the location of the attachment piece at a midway point as displayed in Fig. 2 of Ineson. For example, Ineson discloses the attachment piece along the middle portion of the device (Fig. 2) and there are a finite number of choices are available for positioning the attachment piece at a midway point of the device (i.e. the finite number of points between the proximal and distal ends of the device). Therefore, it would have been obvious to one of ordinary skill in the art to couple the proximal section, distal section and attachment piece of Ineson at the midway point along the length of the handpiece of Ineson, since the midway location is suitable for couple these portions of the device. See MPEP 2143 (I)(E). 
Regarding dependent claim 5, in view of claim 1, Ineson further discloses wherein the attachment piece is integrally joined to the distal section (see Figure 1 and 16 which displays at least portion 120 of the attachment piece integral with the defined distal portion).
Regarding dependent claim 6 in view of claim 1, Ineson further discloses wherein the attachment piece is formed as a ring configured to allow passage of one or more conduits tubes (124/26/12) through an opening in the ring ([0051], [0061], figure 3 and 16 display lumen though a ring shaped internal portion of the attachment piece).
Regarding dependent claim 8, in view of claim 1, Ineson further discloses wherein the attachment piece includes a catch  (132) projecting proximally from a proximal surface of the attachment piece (Fig, 16) and a swivel stop (130) disposed so as to abut against the catch to limit rotation of the distal section ([0061]). 
Regarding dependent claim 10, in view of claim 1, Ineson further discloses wherein the functional implement (54) is an electrode tip configured to transmit electrical energy to target tissue ([0054]). 
Regarding dependent claim 11, in view of claim 1, Ineson further discloses wherein the electrode tip has an edge and a side face ([0054] refers to tip 54 as a blade comprising an edge and a side face), and wherein the orientation of the edge and side face relative to a tissue surface is dynamically adjustable by rotation of the distal section ([0061] refers to the attachment piece rotating the distal section, where it naturally follows the functional implement’s edge and side face orientation rotate as well).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Pennybacker et al (US PGPUB: 2016/0051308). 
Regarding dependent claim 9, in view of  claim 10, while Ineson discloses that the catch/swivel stop act as a stop, Ineson does not explicitly disclose wherein the catch and swivel stop are configured to provide a range of rotation of less than about 315 degrees of the distal section relative to the proximal section. 
However, Pennybacker discloses an attachment piece (Fig. 3) for a medical device (abstract). The attachment piece comprises a stop (187a, 133) that provide a range of rotation less than 315 degrees ([0065]; “90 degrees to about 270 degrees”). Therefore, it would have been obvious to one having ordinary skill before the effective filing date to have modified the catch and stop of Ineson to incorporate a range of rotation of less than about 315 degrees as disclosed by Pennybacker. This configuration provides the benefit of minimizing or limiting the rotational force exerted on the applicator ([0065]). 
Claims 7, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100), further in view of Cosmescu (US Patent No.: 5,693,044, hereinafter Cosmescu II). 
Regarding dependent claim 7, in view of the combination of claim 6, Ineson further discloses wherein at least one of the one or more conduit tubes (124/26/12) is an extendable section tube (12) configured to be selectively translatable between an extended position and a retracted position (abstract, [0006], claim 1 refer to vent tube 12 adjustable between an extended and retracted position), but does not explicitly disclose wherein the extendable section tube is configured to extend through the attachment piece and into both the proximal and distal sections when in the retracted position. 
However, Cosmescu  II discloses a handheld instrument (Fig. 1-4) comprising a distal section (24), proximal section (22), and attachment piece (locking cap 1). An extendable section (9) extends is configured to extend though the attachment piece and into both the proximal and distal sections when in the retracted position (Fig. 4; Col. 7, Lines 39-41 discuss the extendable section 9 extending through the attachment piece). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ineson to incorporate wherein the extendable section tube is configured to extend through the attachment piece and into both the proximal and distal sections when in the retracted position of Cosmescu II. This configuration provides the benefit of allowing the extendable tube to be locked in place (Col. 7, Lines 32-33), thereby reducing the risk of the deice breaking. 
Regarding independent claim 22, Ineson discloses a hand-held instrument (10), comprising: 
a hand-piece (14) having a proximal section (see annotated Fig. 2 below “proximal section”), a distal section (see annotated Fig. 2 “distal section”), and an interior conduit (124/26/12) extending therethrough (Fig. 2), the interior conduit spanning the proximal and distal sections (Fig. 4, Fig. 16), the proximal and distal sections being coupled together at about a midway point along a length of the hand piece (See Fig. 2 where the attachment piece coupled the distal and proximal end at a midway point (i.e. a point along the middle portion of the device, see claim interpretation section above) and in a manner that enables rotation of the distal section relative to the proximal section about a proximal/distal axis of the hand piece ([0061]);
an extendable section (12) configured to be selectively translatable relative to the hand piece along a proximal/distal axis between a retracted position and an extended position (abstract, [0006], claim 1 refer to vent tube 12 adjustable between an extended and retracted position), 
a tip (54) mounted in and extending distally from the extendable section (see Fig. 3) such that selective translation of the extendable section relative to the hand piece results in translation of the tip relative to the hand piece (abstract, [0006], claim 1), the tip being rotationally linked to the extendable section (electrode support member 200 is frictionally coupled with the vent tube 12 to maintain its position ([0058]-[0059]), displaying that movement of vent tube 12 results in movement of functional implement 54; distal portion 14 is frictionally coupled to vent tube 12 via friction member 170 ([0067]). Thus, rotation of distal portion 14 results in the same movement of the functional implement and controls as the distal portion, vent tube, and functional implement are all frictionally coupled); and 
one or more controls (56) disposed on the distal section (see Fig. 2), the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument ([0054]), the one or more controls being disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls and the tip relative to the proximal section (electrode support member 200 is frictionally coupled with the vent tube 12 to maintain its position ([0058]-[0059]), displaying that movement of vent tube 12 results in movement of functional implement 54; distal portion 14 is frictionally coupled to vent tube 12 via friction member 170 ([0067]). Thus, rotation of distal portion 14 results in the same movement of the functional implement and controls as the distal portion, vent tube, and functional implement are all frictionally coupled).).

    PNG
    media_image1.png
    190
    642
    media_image1.png
    Greyscale

In the alternative, there are a limited number of choices available to a person of ordinary skill in the art for the location of the attachment piece at a midway point as displayed in Fig. 2 of Ineson. For example, Ineson discloses the attachment piece along the middle portion of the device (Fig. 2) and there are a finite number of choices are available for positioning the attachment piece at a midway point of the device  (i.e. the finite number of points between the proximal and distal ends of the device). Therefore, it would have been obvious to one of ordinary skill in the art to couple the proximal section, distal section and attachment piece of Ineson at the midway point along the length of the handpiece of Ineson, since the midway location is suitable for couple these portions of the device. See MPEP 2143 (I)(E). 
Further, Ineson does not explicitly disclose the extendable section spanning the coupling between the proximal and distal sections and a proximal end of the extendable section being disposed within the proximal section when the extendable section is in the retracted position, and a distal end of the extendable section extending further out of the distal section when the extendable section is in the extended position than in the retracted position, the extendable section and the distal section being configured to engage one another during rotation of the distal section to rotationally link the extendable section and the distal section. 
However, Cosmescu II discloses a handheld instrument (Fig. 1-4) comprising a distal section (24), proximal section (22), and attachment piece (locking cap 1). An extendable section (9) spans through the attachment piece and into both the proximal and distal sections when in the retracted position (Fig. 4; Col. 7, Lines 39-41 discuss the extendable section 9 extending through the attachment piece). A proximal end of the extendable section being disposed within the proximal section when the extendable section is in the retracted position ( Fig. 2 and 4) and a distal end of the extendable section extends further out of the distal section when the extendable section is in the extended position than in the retracted position (Fig. 1), the extendable section and the distal section being configured to engage one another during rotation of the distal section to rotationally link the extendable section and the distal section (Col. 7, Lines 39-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Ineson to incorporate the extendable section spanning the coupling between the proximal and distal sections and a proximal end of the extendable section being disposed within the proximal section when the extendable section is in the retracted position, and a distal end of the extendable section extending further out of the distal section when the extendable section is in the extended position than in the retracted position, the extendable section and the distal section being configured to engage one another during rotation of the distal section to rotationally link the extendable section and the distal section of Cosmescu II. This configuration provides the benefit of allowing the extendable tube to be locked in place (Col. 7, Lines 32-33), thereby reducing the risk of the deice breaking. 
Regarding dependent claim 24, in view of the combination of claim 22, Ineson further discloses further comprising an attachment piece that couples the proximal and distal sections together (see annotated Fig. 2 above: “attachment piece”), wherein the attachment piece is formed as a ring configured to allow passage of one or more conduits (124/26/12) through an opening in the ring ([0051], [0061], figure 3 and 16 display lumen though a ring shaped internal portion of the attachment piece).
Regarding dependent claim 25, in view of the combination of claim 22, Ineson further disclose further comprising an attachment piece that couples the proximal and distal sections together (see annotated Fig. 2 above: “attachment piece”), wherein the attachment piece includes a catch  (132) projecting proximally from a proximal surface of the attachment piece (Fig, 16) and a swivel stop (130) disposed so as to abut against the catch to limit rotation of the distal section ([0061]).
Regarding dependent claim 26, in view of the combination of claim 22, Ineson further discloses further comprising an attachment piece that couples the proximal and distal sections together (see annotated Fig. 2 above: “attachment piece”), wherein the distal section includes one or more supports (210) configured to engage with the extendable section to rotationally link the extendable section with the distal section ([0059]; note “rotationally linked” interpreted as linking the two pieces so that they rotate together as opposed to separately.
Claims 2-4, 12, 14, 16-18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Anspach et al (US Patent No.: 5,458,375).  
Regarding dependent claim 2, while Ineson discloses an attachment piece between a proximal and distal section (see above), Ineson does not explicitly disclose wherein the attachment piece includes a channeled section, and wherein the proximal section includes an inward radial extension configured to insert into the channeled section to couple the proximal section to the attachment piece.
However, Anspach discloses a device (Fig. 1: 10) comprising a proximal section (12) and a distal section (42) with an attachment piece therebetween (Fig. 1). The attachment piece includes a channeled section (See Fig. 1, channel formed by fitting 34; annotated as “channeled section”), and wherein the proximal section (12) includes an inward radial extension (32) configured to insert into the channeled section to couple the proximal section to the attachment piece (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the attachment piece of Ineson with the attachment piece of Anspach, where this attachment piece is disclosed as includes a channeled section, and wherein the proximal section includes an inward radial extension configured to insert into the channeled section to couple the proximal section to the attachment piece. This substitution provides the benefit of free rotation between two components (Col. 1, Line 32-33), while maintaining the integrity of the lumen located within the connector (Col. 4, Lines 23-27).  See MPEP 2143(I)(B). 

    PNG
    media_image2.png
    674
    1119
    media_image2.png
    Greyscale










Regarding dependent claim 3, in view of the combination of claim 2, Anspach further discloses wherein the attachment piece includes a rim (38) proximal of the channeled section (see Fig. 1), the proximal section extending distally over the rim and inserting into the channeled section (see Fig. 1 where proximal portion (at 30, 32) extends over 38 an into the channeled section).
Regarding dependent claim 4, in view of the combination of claim 2, Anspach further discloses wherein the distal section (42) includes a front piece (Col. 3, Lines 15-18 refer to mating with a surgical instrument at point 50 on the distal section, interpreted as front piece) having a proximal edge (see proximal edge in Fig.1) disposed distally of the channeled section (see fig. 1), the front piece having a diameter at the proximal edge that is larger than a diameter of the channeled section (see annotated Fig. 1 where the proximal edge diameter (solid arrow) is larger than the diameter of the channeled section (dashed arrow)).
Regarding dependent claim 12, in view of claim 1, Anspach further discloses the distal section includes a front piece at least partially encasing a saddle piece (50; Col. 3, Lines 15-18 refer a surgical instrument mating with the distal section at point 50, interpreted as front piece), the front piece having a squared section configured to engage with a squared section  of the saddle piece to rotationally link the saddle piece to the front piece (Col. 3, Lines 15-18 refer to the threaded portion, where the threads of 50 and the threats of the surgical instrument are interpreted as engaging portions; note “rotationally linked” interpreted as linking the two pieces so that they rotate together as opposed to separately).
Regarding dependent claim 14, in view of the combination of claim 12, Anspach further discloses wherein the attachment piece is integrally attached to the saddle piece (see Fig. 1). 
Regarding dependent claim 23, in view of the combination of claim 22, while Ineson discloses an attachment piece between a proximal and distal section (see above), Ineson does not explicitly disclose further comprising an attachment piece that couples the proximal and distal sections together (see annotated Fig. 2 above: “attachment piece”), wherein the attachment piece includes a channeled section and a rim disposed proximal of the channeled section, the proximal section extending distally over the rim and an inward radial extension inserting into the channeled section to couple the proximal section to the attachment piece.
However, Anspach discloses device (Fig. 1: 10) comprising a proximal section (12) and a distal section (42) with an attachment piece therebetween (Fig. 1). The attachment piece includes a channeled section (See Fig. 1, channel formed by fitting 34; annotated as “channeled section”) and rim (38) disposed proximal of the channeled section (Fig. 1), the proximal section extending distally over the rim and an inward radial extension (32) inserting into the channeled section to couple the proximal section to the attachment piece (see Fig. 1 where proximal portion (at 30, 32) extends over 38 an into the channeled section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the attachment piece of Ineson with the attachment piece of Anspach, where this attachment piece a channeled section and a rim disposed proximal of the channeled section, the proximal section extending distally over the rim and an inward radial extension inserting into the channeled section to couple the proximal section to the attachment piece. This substitution provides the benefit of free rotation between two components (Col. 1, Line 32-33), while maintaining the integrity of the lumen located within the connector (Col. 4, Lines 23-27).  See MPEP 2143(I)(B). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Anspach et al (US Patent No.: 5,458,375), further in view of Cosmescu (US Patent No.: 6,142,995). 
Regarding dependent claim 13, in view of the combination of claim 12, the combination does not explicitly disclose the front piece is formed with a tapered profile that tapers inwardly in a distal direction. 
However, Cosmescu discloses a surgical device (Fig. 1-2: 21) comprising a front piece (11) that is formed with a tapered profile that tapers inwardly in a distal direction (see Fig. 1; Col. 7, Lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the front piece of Ineson/Anspach to incorporate the front piece is formed with a tapered profile that tapers inwardly in a distal direction of Cosmescu. This configuration provides the benefit of increased visibility and efficiency (Col. 7, Lines 25-27). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Greep et al (US PGPUB: 2014/0276469) further in view of Cosmescu (US Patent No.: 6,142,995).
Regarding dependent claim 15, in view of claim 1, while Ineson discloses an open end for smoke evacuation ([0052]), Ineson does not explicitly disclose wherein the proximal section comprises a utility conduit attachment port, the utility conduit attachment port having a central axis that is angled relative to a central longitudinal axis of the proximal section. 
However, Greep discloses a handheld instrument (Fig. 1-4: 104) comprising a proximal section (122). The proximal section comprising a utility conduit attachment port (120 including 132) that has a central axis that is angled relative to a central longitudinal axis of the proximal section (Figs. 1, 4; [0044], [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the proximal section of Ineson to incorporate wherein the proximal section comprises a utility conduit attachment port, the utility conduit attachment port having a central axis that is angled relative to a central longitudinal axis of the proximal section of Greep. This configuration provides the benefit of allowing the utility conduit to extend away from the instrument at various angles and positions ([0047]), thereby increasing the versatility of the device. 
Further, the combination does not explicitly disclose the hand-held instrument further comprising a utility conduit attached to the utility conduit attachment port, the utility conduit being configured to maintain position relative to the proximal section when the distal section is rotated.
However, Cosmescu discloses a surgical device (Fig. 1-2: 21) comprising utility conduit attached to the proximal section (Col. 8, Lines 9-11), the utility conduit configured to maintain position relative to the proximal section when the distal section is rotated (utility conduit connected to cap 15 will maintain its position at the proximal section when connected to the proximal section). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the front piece of Ineson/Anspach to incorporate the utility conduit attached to the proximal section, the utility conduit configured to maintain position relative to the proximal section when the distal section is rotated of Cosmescu. This configuration provides the benefit of efficient smoke evacuation at all positions of the telescopic electrode assembly (Col. 3, Lines 1-4). 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US Patent No.: 5,693,044, hereinafter Cosmescu II) in view of Ineson (US PGPUB: 2015/0209100)
Regarding dependent claim 28, in view of claim 27, Cosmescu II does not explicitly further discloses wherein the one or more controls are disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls relative to the proximal section.
However, Ineson discloses a handheld instrument (Fig. 2: 10) with a distal section (14) that has one or more controls (56). Rotation of the distal section results in corresponding rotation of the one more controls relative to the proximal section (see annotated Fig. 1 above “proximal section; electrode support member 200 is frictionally coupled with the vent tube 12 to maintain its position ([0058]-[0059]), displaying that movement of vent tube 12 results in movement of functional implement 54; distal portion 14 is frictionally coupled to vent tube 12 via friction member 170 ([0067]). Thus, rotation of distal portion 14 results in the same movement of the functional implement as the distal portion (including controls see Fig. 2), vent tube, controls, and functional implement are all frictionally coupled). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cosmescu II to incorporate wherein the one or more controls are disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls relative to the proximal section of Ineson. This configuration provides the benefit of regulating and controlling the electrical operation on the external portion of the device ([0054]), thereby increasing the ease of use and user control. 
Regarding dependent claim 31, in view the combination of claim 28, Cosmescu II further discloses wherein the functional implement (12) is rotationally linked to the extendable section such that rotation of the extendable section results in a corresponding rotation of the functional implement (Col. 7, Lines 31-51 discusses the extendable section as held in position in locking cap 1, which is screwed into the proximal portion, displaying the distal section, including the extendable section rotates relative to the proximal section; Col. 6, Lines 61-62 discuss the electrode is integral with the socket 8 (part of the distal section and extendable section as displayed in Fig. 1), showing that rotation of the extendable section results in corresponding rotation of the functional implement).
Response to Arguments 
Applicant’s arguments filed April 21, 2022 have been fully considered. Examiner notes Applicant’s arguments with regards to Cho are moot as Cho is no longer relied upon in the above rejection. 
Regarding independent claim 1, Applicant argues relocating Ineson’s ball joint to the middle portion of the device would cause the device to be unstable (Remarks, p. 12-13). However, as outlined above, the phrase “midway point” is very broad and does not limit the claim interpretation to only the exact middle of the device. Instead, under the broadest reasonable interpretation (BRI) of this language, the midway point can be any point in the middle of the device, which includes any point between the proximal and distal ends. Under this interpretation, Ineson’s attachment piece does not have to relocated, as it is already located in the middle portion of the device. Examiner notes Applicant does not have support in the originally filed disclosure for a claim limitation drawn to the exact midway point of the device as there is no literal support in the specification and the drawings, which are not drawn to scale, cannot be relied on for such specific placement.  
Applicant further argues Ineson’s ball joint does not rotate about only a single axis  (Remarks, p. 13). However, while Ineson’s ball joint can pivot in multiple directions, rotation of the device occurs on only one axis at a time (i.e. the device does not simultaneously rotate on the longitudinal and vertical axis at the same time). 
Applicant also argues Ineson’s attachment piece 30/32 would not maintain a “substantially constant distance” between a distal end of the body portion and proximal end of the tubular section (Remarks, p. 13). However, “substantially constant distance” is much broader than what Applicant is arguing and does not mean exactly the same distance at all times. The attachment piece of Ineson does not move along the longitudinal axis, and thus it is reasonable to conclude the distance between the distal end of the defined distal portion and the proximal end of the defined proximal section is substantially constant.  Examiner notes if Applicant intends to claim the narrower configuration of an exact/permanent and constant distance, Examiner encourages Applicant to incorporate such language/ideas into the claim. 
Applicant further argues Ineson does not disclose the functional implement rotates with the distal section (Remarks, p. 13). Examiner notes that Ineson discloses the electrode support member 200 is frictionally coupled with the vent tube 12 to maintain its position ([0058]-[0059]), displaying that movement of vent tube 12 results in movement of functional implement 54. Even further, distal portion 14 is frictionally coupled to vent tube 12 via friction member 170 ([0067]). Thus, rotation of distal portion 14 results in the same movement of the functional implement as the distal portion, vent tube, and functional implement are all frictionally coupled. 
Regarding independent claim 16 (now new claim 27), Examiner notes this claim is not rejected over Ineson or Cho and thus those arguments are moot. See rejection above. 
Examiner notes Applicant has not provided any additional arguments for any dependent claims and thus those rejections are tenable for at least the same reasons as independent claims 1, 22, and 27 outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794